UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6391



QASIM BILAL AL-AMIN BIN MCDANIEL, a/k/a Eugene McDaniel,

                Plaintiff - Appellant,

          v.


JAMES C. WILLETT, Superintendent, Pamunky Regional Jail; M. A.
BENNETT, Major, Deputy Superintendent, Pamunky Regional Jail;
SCKINTO, Sgt., Grievance Officer, Pamunky Regional Jail;
CLAVEAU, Captain, Programs, Pamunky Regional Jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cv-00787-JRS)


Submitted:   September 5, 2008            Decided:   November 3, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Qasim Bilal Al-Amin Bin McDaniel, Appellant Pro Se. Lisa Ehrich,
Jeff W. Rosen, PENDER & COWARD, PC, Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Qasim Bilal Al-Amin Bin McDaniel appeals the district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   McDaniel v. Willett, No. 3:06-cv-00787-JRS (E.D.

Va. Mar. 3, 2008).   Additionally, we deny McDaniel’s motions for

appointment of counsel and for preparation of transcripts.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                 2